                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


XAVIER WATKINS,

                       Plaintiff,

               v.                                             Case No. 20-C-267

BARBARA KRAMER,

                       Defendant.


                                     SCREENING ORDER


       Plaintiff Xavier Watkins, who is currently serving a state prison sentence at Waupun

Correctional Institution and representing himself, filed a complaint under 42 U.S.C. § 1983,

alleging that his civil rights were violated. This matter comes before the court on Plaintiff’s

motion for leave to proceed without prepaying the full filing fee and to screen the complaint.

              MOTION TO PROCEED WITHOUT PREPAYMENT OF THE FILING FEE

       Plaintiff has requested leave to proceed without prepayment of the full filing fee (in forma

pauperis). A prisoner plaintiff proceeding in forma pauperis is required to pay the full amount of

the $350.00 filing fee over time. See 28 U.S.C. § 1915(b)(1). Plaintiff has filed a certified copy

of his prison trust account statement for the six-month period immediately preceding the filing of

his complaint, as required under 28 U.S.C. § 1915(a)(2), and has been assessed and paid an initial

partial filing fee of $5.71. Plaintiff’s motion for leave to proceed without prepaying the filing fee

will be granted.
                                 SCREENING OF THE COMPLAINT

       The court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

“frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b). A

claim is legally frivolous when it lacks an arguable basis either in law or in fact. Denton v.

Hernandez, 504 U.S. 25, 31 (1992); Neitzke v. Williams, 490 U.S. 319, 325 (1989); Hutchinson

ex rel. Baker v. Spink, 126 F.3d 895, 900 (7th Cir. 1997).

       To state a cognizable claim under the federal notice pleading system, Plaintiff is required

to provide a “short and plain statement of the claim showing that [he] is entitled to relief.” Fed.

R. Civ. P. 8(a)(2). The complaint must contain sufficient factual matter “that is plausible on its

face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007)). The court accepts the factual allegations as true and liberally construes them in

the plaintiff’s favor. Turley v. Rednour, 729 F.3d 645, 651 (7th Cir. 2013). Nevertheless, the

complaint’s allegations “must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555 (citation omitted).

                               ALLEGATIONS OF THE COMPLAINT

       Plaintiff alleges that, on November 26, 2019, he was placed on mental health observation

in the restricted housing unit. Shortly after his placement, Plaintiff engaged in self-harm by biting

his left arm. He created a visible hole in his arm and spit blood on the wall. Health Services Unit

(HSU) staff cleaned Plaintiff’s wound and gave him a bandage.




                                                 2
       On December 1, 2019, Defendant Kramer conducted a wellness check to ensure the safety

of the inmates who are at risk of self-harming behavior. Plaintiff asked Defendant for bandages

to cover his wound because his old bandage had fallen off at approximately 7:15 a.m. Defendant

advised Plaintiff, “I can’t.” Plaintiff told Defendant that if she asked the nurses, they would give

her one. He tried to show Defendant his old bandage in the window. Plaintiff alleges Defendant

walked away, leaving him distressed and thinking he would not receive a clean bandage. Plaintiff

spoke to another staff member, who directed Plaintiff to calm down and advised that he would

handle the situation. Plaintiff was escorted to the shower stall between 7:55 a.m. and 8:15 a.m.

and did not receive bandages. Plaintiff was escorted to his cell after the shower. Defendant

advised Plaintiff that bandages would be in his cell. When Plaintiff was secured in his cell, he

yelled for staff to come back because there were not any bandages in his cell. Defendant returned

to Plaintiff’s cell and advised that she had the bandages in her pocket but would give them to

Plaintiff in five minutes.

       Plaintiff claims that, due to the stress caused by Defendant, he began self-harm by biting

a hole into his arm. Defendant performed a wellness check and saw Plaintiff biting himself but

did not intervene or notify a supervisor of Plaintiff’s behavior. Plaintiff continued to bite himself

and spit blood at the window. A second staff member ordered Plaintiff to stop biting himself and

called for a supervisor.

                                     THE COURT’S ANALYSIS

       Plaintiff asserts that Defendant was deliberately indifferent to his medical needs. “To state

a claim for relief under 42 U.S.C. § 1983, a plaintiff must allege that he or she was deprived of a

right secured by the Constitution or the laws of the United States, and that this deprivation

occurred at the hands of a person or persons acting under the color of state law.” D.S. v. E. Porter



                                                 3
Cty. Sch. Corp., 799 F.3d 793, 798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of Milwaukee,

570 F.3d 824, 827 (7th Cir. 2009)). The Eighth Amendment prohibits cruel and unusual

punishments and imposes a duty on prison officials to take reasonable measures to guarantee an

inmate’s safety and to ensure that inmates receive adequate medical care. Farmer v. Brennan,

511 U.S. 825, 832 (1994). Prison officials violate the Constitution if they are deliberately

indifferent to a prisoner’s serious medical needs. Id. (citing Estelle v. Gamble, 429 U.S. 97, 103

(1976)). A prisoner’s claim for deliberate indifference must establish both an objectively serious

medical condition existed and that the defendant was subjectively aware of and consciously

disregarded the prisoner’s medical need. Id. at 837. Plaintiff claims Defendant was deliberately

indifferent when she refused to provide him with fresh bandages. Plaintiff’s complaint minimally

states a claim for deliberate indifference. There are several problems Plaintiff may face, however.

First, it is unclear whether the wounds he describes were serious. Second, it is unclear whether

there was any harm caused by the delay in receiving fresh bandages. That said, I am unable to

conclude at this stage that the complaint fails to state a claim, and so this claim will be allowed to

proceed.

       Plaintiff also asserts that Defendant was deliberately indifferent when she failed to prevent

him from harming himself. Prison staff are under an obligation to protect inmates from self-harm,

even those not suffering from serious mental illness. Taylor v. Wausau Underwriters Ins. Co.,

423 F. Supp. 2d 882, 889 (E.D. Wis. 2006). Although courts have questioned whether guards or

HSU personnel should be held responsible for harm that a prisoner intentionally inflicts on himself

absent evidence of severe mental illness or incapacity such that the inmate is not responsible for

his own behavior, see id. at 886–90; Bowers v. Pollard, 602 F. Supp. 2d 977, 993 (E.D. Wis.

2009), the law in this circuit is clear that “[r]eckless indifference to the risk of a prisoner’s



                                                  4
committing suicide is a standard basis for a federal civil rights suit.” Freeman v. Berge, 441 F.3d

543, 547 (7th Cir. 2006) (citation omitted). Based on these principles, I conclude that the

complaint minimally sets forth a claim. Therefore, Plaintiff may proceed on his deliberate

indifference claims against Defendant.

        IT IS THEREFORE ORDERED that Plaintiff’s motion for leave to proceed in forma

pauperis (Dkt. No. 2) is GRANTED.

       IT IS FURTHER ORDERED that pursuant to an informal service agreement between

the Wisconsin Department of Justice and this court, copies of Plaintiff’s complaint and this order

are being electronically sent today to the Wisconsin Department of Justice for service on the state

defendant.

       IT IS FURTHER ORDERED that, pursuant to the informal service agreement between

the Wisconsin Department of Justice and this court, the defendant shall file a responsive pleading

to the complaint within sixty days of receiving electronic notice of this order.

       IT IS FURTHER ORDERED that the agency having custody of the prisoner shall collect

from his institution trust account the $344.29 balance of the filing fee by collecting monthly

payments from Plaintiff’s prison trust account in an amount equal to 20% of the preceding

month’s income credited to the prisoner’s trust account and forwarding payments to the Clerk of

Court each time the amount in the account exceeds $10 in accordance with 28 U.S.C.

§ 1915(b)(2). The payments shall be clearly identified by the case name and number assigned to

this action. If Plaintiff is transferred to another institution, the transferring institution shall

forward a copy of this order along with Plaintiff’s remaining balance to the receiving institution.

       IT IS FURTHER ORDERED that copies of this order be sent to the officer in charge of

the agency where the inmate is confined.



                                                 5
       IT IS FURTHER ORDERED that the parties may not begin discovery until after the

court enters a scheduling order setting deadlines for discovery and dispositive motions.

       IT IS FURTHER ORDERED that, pursuant to the Prisoner E-Filing Program, Plaintiff

shall submit all correspondence and case filings to institution staff, who will scan and e-mail

documents to the court. The Prisoner E-Filing Program is in effect at Columbia Correctional

Institution, Dodge Correctional Institution, Green Bay Correctional Institution, Oshkosh

Correctional Institution, Waupun Correctional Institution, and Wisconsin Secure Program

Facility. If Plaintiff is no longer incarcerated at a Prisoner E-Filing Program institution, he will

be required to submit all correspondence and legal material to:

                               Honorable William C. Griesbach
                               c/o Office of the Clerk
                               United States District Court
                               Eastern District of Wisconsin
                               125 S. Jefferson Street, Suite 102
                               Green Bay, WI 54301

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE COURT’S CHAMBERS. It will

only delay the processing of the matter.

       Plaintiff is further advised that failure to make a timely submission may result in the

dismissal of this action for failure to prosecute.

       In addition, the parties must notify the Clerk of Court of any change of address. Failure

to do so could result in orders or other information not being timely delivered, thus affecting the

legal rights of the parties. Therefore, failure to provide your correct address could result in

dismissal of your case for failure to prosecute.

       Dated at Green Bay, Wisconsin this 10th day of March, 2020.

                                                         s/ William C. Griesbach
                                                         William C. Griesbach, District Judge
                                                         United States District Court

                                                     6
